This was an appeal from a judgment of •the General Court. Several points were made in argument; but the only circumstance on which the decision of this Court was founded, was that the plea having been “plene administravit” the judgment was entered against the appellant, as executor of Wishart, for the whole amount of the debt, which was 1,3681. 2s.; although the Jury found that the assets in his hands amounted to the sum of 4821. 13s. only. For this defect it was reversed; and this Court, proceeding to give such judgment as the General Court ought to have given, directed that the Commonwealth should have execution (the judgment being on a scire facias) for the said sum of 4821. 13s., with interest and damages thereupon, according to law, and the costs which accrued in the General Court; and for the farther sum of 8831. 9s., with interest and damages thereupon, when so much of the goods and chattels of his testator should come to the hands of the appellant to be administered.